Citation Nr: 0516408	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  05-02 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility to Dependents' Educational Assistance (DEA) under 
Chapter 35, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to August 
1997.  The appellant is his ex-wife.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which determined that the appellant was not 
eligible for Dependents' Educational Assistance (DEA) under 
Chapter 35, Title 38, United States Code.  The appellant 
filed a timely appeal to this adverse determination.

In April 2005, the appellant testified at a hearing before 
the BVA in Washington, DC before the undersigned, who is 
responsible for making the final determination in this case, 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).



FINDING OF FACT

The veteran, who is still living, does not have a permanent 
and total disability, and because the appellant and the 
veteran were divorced in 2001, the appellant is not presently 
the legal spouse of the veteran.



CONCLUSION OF LAW

The requirements for eligibility to Dependents' Educational 
Assistance pursuant to Chapter 35, Title 38, of the United 
States Code have not been met.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. §§ 21.3020, 21.3021 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).  

However, in the present case, as will be explained below, the 
law, and not the evidence, is dispositive in this case.  The 
Court has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA in this case 
and that the case is ready for appellate review.

Pursuant to applicable law, Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code, may be paid to a surviving spouse of a veteran 
who died of a service-connected disability or who died while 
having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability, or to 
the spouse of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability.  
38 U.S.C.A. § 3501(a); 38 C.F.R. §§ 21.3020, 21.3021.

In this case, the veteran, who is still living, does not have 
a permanent and total disability.  Furthermore, as the 
appellant and the veteran were divorced in 2001, the 
appellant is not legally the spouse of the veteran.  As a 
result, the appellant is not eligible for such benefits, and 
entitlement to DEA is not warranted as a matter of law.  38 
U.S.C.A. § 3501(a); 38 C.F.R. §§ 21.3020, 21.3021. See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement).  Therefore, the appellant's claim of 
entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, must be denied for 
a lack of legal merit.

As a final matter, the Board has considered the appellant's 
contentions, as set forth during the course of her hearing 
before the undersigned in April 2005, that the criteria for 
eligibility to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, are unfair, and 
that they do not take into account her circumstances.  The 
appellant was advised that VA could not grant the benefit 
sought on appeal absent evidence that she met the basic 
eligibility requirements established by Congress for this 
benefit, and that her efforts to seek changes in such 
requirements would best be addressed by her representatives 
in Congress, with whom she stated she was already in contact.  
In any case, while sympathetic to the appellant's 
frustration, the Board is nevertheless bound by the law 
establishing specific regulations for entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, and is mandated to rule accordingly.




ORDER

The claim for DEA under Chapter 35, Title 38, of the United 
States Code is denied.




	                        
____________________________________________
	Raymond F. Ferner
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


